DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 9/1/2022 has been considered and entered in the record. Claims 6-7, 12, 14 and 16 are cancelled. Claims 21-25 are added. Amended Claims 1-5, 8-11, 13, 15 and 17-25 are under consideration. The rejection of record has been modified to account for Applicants’ amendments. Applicants’ arguments have been considered, but they are not persuasive for the reasons as discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 13, 15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al (US 2018/0354069) in view of Dominey et al (WO2011/121984) and Nishimori et al (KR 100935502).
	With respect to Claim 1,  Erickson et al discloses a method of fabricating a capacitor
 ( Abstract) comprising, cutting an electrode precursor from a sheet of material (paragraph 7)  having a first phase of a metal oxide on a metal (paragraphs 6 and 9); the cutting of the electrode precursor forming a second phase of the metal oxide on the metal ( where the laser cutting converts the oxide from a first to a second phase, paragraph 9); the second phase of the metal oxide being different from the first phase of the metal oxide (paragraphs 112-118); exposing the electrode precursor to a hydration process to generate a hydrated electrode precursor (paragraph 66); performing a recovery process on the electrode precursor, the recovery process removing at least a portion of the second phase of the electrode metal oxide from the electrode precursor (paragraphs 112-118);  and fabricating a capacitor after performing the recovery process, the capacitor including an electrode fabricated from the electrode precursor (paragraph 6, where the capacitor is assembled after the oxide formation process).  See paragraphs 6-11, 50-53, 66-80 and 94-107.
	However, Erickson et al does not disclose “exposing the electrode precursor to steam so as to generate a steamed electrode precursor”, and that the steam exposed electrode comprises metal oxide.
	Dominey et al teaches hydrating an aluminum oxide film, discloses alternatives to boiling water immersion include steam immersion treatment; and its benefit of forming an electrolytic capacitor which can withstand high voltages. See paragraphs 18-30.
	Nishimori et al pertains to electrolytic capacitors, and is relied upon to disclose that it is known in the art to hydrate an aluminum material by immersing in heated water or spraying steam or wet air at temperatures of 200 degrees Celcius. See second to last paragraph of page 2.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a steam process on the metal oxide film in the process Erickson et al, for its known benefit of forming a hydrated layer, as disclosed by Dominey et al and Nishimori et al. As both Dominey et al and Nishimori et al disclose the equivalence of steaming and immersion in hot water, the use of a known process, steam processing, for its known benefit, forming a hydrated layer which enables the electrolytic capacitor to withstand high voltages, would have been prima facie obvious to one of ordinary skill in the art.  
	With respect to Claim 2, the references disclose the capacitor is an electrolytic capacitor. See the Abstracts of all three references.
	With respect to Claim 3, Nishimori et al disclose the steam is saturated (steam or wet air). See Nishimori et al, second page, second to last paragraph. Changes in temperature and/or concentration, in the absence of unobvious results, are prima facie obvious. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.
	With respect to Claim 4, the steam is superheated (temperatures of 200 degrees Celcius). Changes in temperature and/or concentration, in the absence of unobvious results, are prima facie obvious. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.
With respect to Claim 5, the steam is at a temperature of between 150 to 220 degrees Celcius. (temperatures of 200 degrees Celcius). See Nishimori et al, second page, second to last paragraph.
	 
	With respect to Claim 8, and the limitation “the electrode precursor is exposed to the steam for less than 2 minutes, the steam is at a temperature between 150 and 220 degrees Celcius for at least a portion of the 2 minutes, and the steam is saturated for at least a portion of the 2 minutes”, Claim 8 is rejected as discussed above with respect to Claims 3, 5 and 7.
	With respect to Claim 9, the first phase of the metal oxide is boehmite aluminum hydroxide (AlO(OH)). See paragraph 69 of Erickson et al. 
	With respect to Claim 10, the electrode is an anode. See paragraphs 6 and 66 of Erickson et al. 
	With respect to Claim 11, the cutting of the electrode precursor from the sheet of metal includes laser cutting the sheet of material. See paragraph 9 of Erickson et al. 
	With respect to Claim 13, the second phase is alpha phase corundum oxide . See paragraph 105 of Erickson et al. 
	 
	With respect to Claim 15, and the limitation “the second phase of the electrode metal oxide is porous”, the limitation is obvious as the same reaction conditions and the same second phase material is disclosed by Erickson et al. See paragraph 105 of Erickson et al. 
	With respect to Claim 17, the electrode precursor is configured such that a portion of the metal is exposed and the exposure of the electrode precursor to the steam causes a hydration layer to form on at least the exposed portion of the metal. See paragraphs 66-70 of Erickson et al. Moreover, at least a portion of the hydration layer is located between the second phase of the electrode metal oxide and the metal. See paragraph 66-70 of Erickson et al. 
	With respect to Claim 18, Erickson et al discloses wherein fabricating the capacitor includes forming an electrode assemble that includes one or more electrode precursors, one or more separators and one or more cathodes; placing the electrode assembly in a capacitor case so as to form a capacitor precursor; and performing a recovery process on the capacitor precursor, the recovery process removing at least a portion of the second phase of the electrode metal oxide from the anode precursor. See paragraphs 51-60 and 108-110.
	With respect to Claim 19, Erickson et al discloses wherein fabricating the capacitor includes forming an electrode assemble that includes one or more electrode precursors, one or more separators and one or more cathodes; placing the electrode assembly in a capacitor case so as to form a capacitor precursor; and performing a recovery process on the capacitor precursor, the recovery process replacing at least a portion of the second phase of the electrode metal oxide with a recovery electrode metal oxide that is different from the second phase of the electrode metal oxide. See paragraphs 51-60 and 108-118.
	With respect to Claim 20, the limitation the recovery electrode metal oxide includes pseudo-boehmite would be obvious as Erickson  et al discloses the same reactants (hydration of boehmite) in paragraph 53. 
	With respect to Claim 21, Erickson et al discloses the formation of a hydration layer on the metal, the recovery process is performed such that the hydration layer is consumed before completion of the recovery process, and the recovery process is performed such that the metal reacts with water in an electrolyte in the capacitor case to form the recovery anode metal oxide.  See paragraphs 51-60, 66-70 and 108-118.
	With respect to Claim 22, and the limitation “the recovery phase includes one or more passive phases where the capacitor precursor is discharged while held at a temperature greater than 50 degrees and less than 200 degrees Celcius”,  changes in temperature and/or concentration, in the absence of unobvious results, are prima facie obvious. See In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.
	With respect to Claim 23, Erickson et al discloses the limitation “the recovery phase includes one or more active phases where the capacitor precursor is charged at a constant voltage” in paragraph 110.
	With respect to Claim 24, the cited references make obvious the limitation “wherein the recovery phase includes passive phases alternated with active phases”, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, duplication of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).  
	With respect to Claim 25, and the limitation “wherein fabricating the capacitor excludes performing an aging process on the capacitor precursor”, Erickson et al discloses the benefit of reducing a time of the aging process. See paragraph 106. Moreover, the omission of an element where its function is not desired would have been prima facie obvious to one of ordinary skill in the art. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989)
				Response to Applicants’ Arguments
Applicants argue that none of the cited art directs an inventor toward exposing an electrode precursor to steam after cutting that electrode precursor from a sheet of material. The Examiner respectfully disagrees and notes that In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that paragraph 96 of the Specification discloses steam forms the hydration layer 8 times faster than water. The Examiner notes that steam has a higher temperature, and a practitioner in the art would expect a greater rate of reaction. Moreover, a showing of unobvious results must be commensurate with the scope of the Claims. The result provided is not commensurate in scope with the breadth of the Claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 11, 2022 
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812